*577ORDER **
Respondent has moved for a remand of this case to the Board of Immigration Appeals so that it may reconsider the entire decision. We understand the motion to cover both repapering and the claims for asylum, withholding of removal, and relief under the Convention Against Torture. Petitioner does not object to the motion. Accordingly, we grant the motion.
Motion GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.